Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 11/12/2021. As directed by the amendment: claims 1, 4, 7, and 12 have been amended, no claims have been withdrawn, no claims have been cancelled, and new claim 19 has been added.  Thus, claims 1-19 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811).
Regarding claim 1, Hain et al. discloses a heating rod and a method for producing a glow plug (see figure 1; abstract), comprising: 

a contact element II (fig. 1) (also see figure 3 for contact shape variations) electrically contacting the connector portion 4 (fig. 1, i.e. connecting cone section) of the glow element I (fig. 1, i.e. called a ceramic glow pencil (¶ 0069-0070); and 
a sheath V (fig. 1, i.e. called a sleeve), the glow element protruding from the front end of the sheath (¶ 0008, 0022).
Hain et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the contact element is pressed against the glow element under pre-tension exerted by the sheath.
However, LAST teaches wherein the contact element (4, i.e. called a heating bar) is pressed against the glow element (1, i.e. a heating element) under pre-tension exerted by the sheath (2, see only figure, i.e. a support tube) (abstract; ¶ 0017). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hain‘s reference, to include such pre-tension exerted by the sheath as set forth above, as suggested and taught by LAST, for the purpose of responding to external pressures (¶ 0017).
With respect to claim 2, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the connector portion 4 (fig. 1, i.e. connecting cone section) is tapered (see figure 1, i.e. tapered in the longitude direction) and is pushed into the contact element II (fig. 1) (¶ 0069-0070).
claim 3, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the connector portion 4 (fig. 1, i.e. connecting cone section) is tapered in a conical shape (see figure 1). 
With respect to claim 4, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the glow element I (fig. 1, i.e. called a ceramic glow pencil) includes a section in which an inner diameter of the sheath V (fig. 1, i.e. called a sleeve) increases (see figure 1) towards the connector portion 4 (fig. 1, i.e. connecting cone section), thereby forming an end stop 15 (fig. 1, i.e. a joint region), except for by which the glow element is pressed against an interior surface of the sheath under pre-tension. LAST teaches the glow element (1, i.e. a heating element) is pressed against an interior surface of the sheath (2, see only figure, i.e. a support tube) under pre-tension (abstract; ¶ 0017).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such pre-tension sheath as set forth above, as suggested and taught by LAST, for the purpose of responding to external pressures (¶ 0017).
With respect to claim 7, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the sheath V (fig. 1, i.e. called a sleeve) includes a circumferential indentation (17) located behind the end stop seen in the longitudinal direction of the heating rod (see figures 6 and 38).
claim 8, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the indentation (17) surrounds the connector portion (see figure 38).
With respect to claim 9, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the sheath V (fig. 1, i.e. called a sleeve) is beaded 20 (fig. 39, i.e. a hexagon bolt) at its rear end.
With respect to claim 10, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the contact element II (fig. 1) makes a solder-free contact with the connector portion 4 (fig. 1, i.e. connecting cone section) of the glow element (¶ 0008, 0022 (i.e. as an alternative)).
With respect to claim 11, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses a metallic body (i.e. steel and/or Inconel) from which the heating rod protrudes (¶ 0007).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811) as applied to claim 1 above, and further in view of RATOSA et al. (US 20120160821 A1).
Regarding claim 5, Hain et al. in view of LAST discloses all the limitations of the claimed invention as set forth above, except for wherein the end stop is a surface in the shape of a truncated cone.

With respect to claim 6, Hain et al. in view of LAST and RATOSA et al. discloses the limitations of the claimed invention as set forth above including of which Hain further discloses wherein the sheath V (fig. 39, i.e. called a sleeve) includes a front cylindrical section and a rear cylindrical section having a larger inner diameter than the front cylindrical section, wherein a transition section is located between the front cylindrical section and the rear cylindrical section (see figure 39 for example, the rear end of the sleeve V is larger), except for wherein the end stop of the glow element firmly fits against the interior surface of said transition section. RATOSA teaches wherein the end stop (47, i.e. called a truncated washer) of the glow element (11) firmly fits against the interior surface of said transition section (¶ 0063-0064). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such end stop shape as set forth above, as suggested and taught by RATOSA, for the purpose of ensuring impermeability between the heating rod and the plug body (¶ 0028).

Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811).
Regarding claim 12, Hain et al. discloses a method (abstract) for producing a heating rod (see figure 1), comprising: 
inserting a ceramic glow element I (fig. 1, i.e. called a ceramic glow pencil) into a sheath V (fig. 1, i.e. called a sleeve) (¶ 0079); 
making electrical contact between a connector portion 4 (fig. 1, i.e. connecting cone section) of the glow element and a contact element II (fig. 1; also see figure 3 for contact shape variations) (¶ 0007).
However, LAST teaches creating a pre-tension in the sheath (2, see only figure, i.e. a support tube) which presses the contact element (4, i.e. called a heating bar) against the glow element (1, i.e. a heating element) (abstract; ¶ 0017). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hain‘s reference, to include such pre-tension exerted by the sheath as set forth above, as suggested and taught by LAST, for the purpose of responding to external pressures (¶ 0017).
With respect to claim 13, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the connector portion 4 (fig. 1, i.e. connecting cone section) is pushed onto the contact element II (fig. 1) (¶ 0069-0070).
With respect to claim 15, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the 
With respect to claim 16, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein a circumferential indentation (17) is created in the sheath V (fig. 1, i.e. called a sleeve) by plastic deformation in order to create or increase the pre-tension (see figures 6 and 38).
With respect to claim 17, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein at least a section of the sheath V (fig. 1, i.e. called a sleeve) is heated and the sheath V (fig. 1, i.e. called a sleeve) is compressed in an axial direction to thereby create or increase the pre- tension (¶ 0008, 0022, 0069, 0075).
With respect to claim 18, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the sheath V (fig. 1, i.e. called a sleeve) comprises a front section (not labeled, i.e. where the glow tip 1 is) and a rear section (not labeled, i.e. where the connecting cone 3 is), wherein the front section has a smaller inner diameter than the rear section, whereby the ceramic glow element I (fig. 1, i.e. called a ceramic glow pencil) is pressed against tapering walls of an intermediate section located between the front section and the rear section (see figure 1 for dimensions) (¶ 0008).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811) as applied to claim 12 above, and further in view of SUZUKI et al. (US 20120067863 A1).
Regarding claim 14, Hain et al. in view of LAST discloses all the limitations of the claimed invention as set forth above including the rear end of the sheath is beaded 20 (fig. 39, i.e. a hexagon bolt), except for wherein an insulator is arranged behind the contact element.
However, SUZUKI et al. teaches wherein an insulator (91) is arranged behind the contact element (¶ 0046). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such insulation as set forth above, as suggested and taught by SUZUKI, for the purpose of providing a glow plug having a configuration in which a heater element generating heat upon supply of electric current thereto is positioned frontward or at a leading end of a tubular body (0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811) as applied to claim 1 above, and further in view of Okazaki et al. (US 20040182145).
Regarding claim 19, Hain et al. in view of LAST discloses all the limitations of the claimed invention as set forth above, except for wherein the contact element protrudes from a rear end of the sheath.
However, Okazaki et al. teaches wherein the contact element 2 (fig. 1A) protrudes from a rear end 22 (fig. 1A) of the sheath 3 (fig. 1A). Therefore, it would have .
Response to Amendment
Applicant’s amendments to claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761